Title: To Alexander Hamilton from George Washington, [27 April 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, April 27, 1794]
Sir,

I cannot, under all the circumstances of the case, satisfy myself, that I am at liberty to go contrary to my last instructions; and that I have authority to direct the money, which I have expressly directed to be applied to the purchase of the public debt, to be applied to any other object.
Still, however, I am willing, that the embarrassments, which you consider as probable, shall be communicated to Congress; and I have no objection to recommend to them to order the money to be reserved for the exigencies which you point out.
Philadelphia April the 27th. 1794.Go: Washington

